             Case 5:21-mj-00294-DUTY Document 1 Filed 04/21/21 Page 1 of 6 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)               ‫ ܈‬Original     ‫ ܆‬Duplicate Original



                  LODGED
                                           UNITED STATES DISTRICT COURT
         CLERK, U.S. DISTRICT COURT
                                                                                                       FILED
                                                              for the                      CLERK, U.S. DISTRICT COURT
          4/20/2021
      CENTRAL DISTRICT OF CALIFORNIA
                                                   Central District of California
                                                                                                     April 21, 2021
                      -.
         BY: ___________________ DEPUTY



 UNITED STATES OF AMERICA,
                                                                                     CENTRAL DISTRICT OF CALIFORNIA
                         v.                                                                     KC
                                                                                       BY: ___________________ DEPUTY

 LUIS MIGUEL BECERRA-PENA,                                                            5:21-mj-00294
                                                                        Case No.
   aka “Luis Miguel Becerra,” and
   aka “Luis Becerra,”

                         Defendant.


                                           CRIMINAL COMPLAINT BY TELEPHONE
                                          OR OTHER RELIABLE ELECTRONIC MEANS

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of January 12, 2021 in the county of Riverside in the Central District of California, the

defendant violated:

             Code Section                                               Offense Description

             8 U.S.C. §§ 1326(a), and (b)(2)                            Illegal Re-entry of a Deported or
                                                                        Removed Alien

         This criminal complaint is based on these facts:

           Please see attached affidavit.

         _ Continued on the attached sheet.
                                                                                               /S/
                                                                                      Complainant’s signature

                                                                            ICE Deportation Officer Carlos Martinez
                                                                                       Printed name and title
 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

 Date:                          April 21, 2021
                                                                                           Judge’s signature

 City and state: Riverside, California                             Hon. Sheri Pym, U.S. Magistrate Judge
                                                                                       Printed name and title

AUSA: John A. Balla (951-276-6246) /s/
 Case 5:21-mj-00294-DUTY Document 1 Filed 04/21/21 Page 2 of 6 Page ID #:2



                                AFFIDAVIT
I, Carlos Martinez Jr., being duly sworn, declare and state as

follows:

                            I. INTRODUCTION

     1.      I am a Deportation Officer (“DO”) with the United

States Department of Homeland Security (“DHS”), U.S. Immigration

and Customs Enforcement (“ICE”), and I have been so employed

since September 2006.     I am currently assigned to the San

Bernardino Office of Enforcement and Removal Operations.           I have

experience reviewing immigration files, removal proceedings and

executed final orders of removal.

                       II. PURPOSE OF AFFIDAVIT

     2.      This affidavit is made in support of a criminal

complaint charging Luis Miguel BECERRA-PENA, also known as

(“aka”) “Luis Miguel Becerra,” aka “Luis Becerra” (“BECERRA-

PENA”), with a violation of Title 8, United States Code,

Sections 1326(a) and (b)(2) (Illegal Re-entry of a Deported or

Removed Alien).
     3.      The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to merely show that there

is sufficient probable cause for the requested criminal

complaint and does not purport to set forth all of my knowledge

of or investigation into this matter.        Unless specifically

indicated otherwise, all conversations and statements described

in this affidavit are related in substance and in part only.
 Case 5:21-mj-00294-DUTY Document 1 Filed 04/21/21 Page 3 of 6 Page ID #:3



                  III. STATEMENT OF PROBABLE CAUSE

     4.    On or about February 4, 2021, as part of my routine

database checks, I learned that, on or about January 12, 2021,

local law enforcement in Riverside County arrested BECERRA-PENA

for the offense of Driving Under the Influence of Alcohol

Causing Bodily Injury, in violation of California Vehicle Code

Section 23153(b).    Subsequently, I conducted law enforcement

database checks and learned that BECERRA-PENA was cited and

released the same day.     Based on this information, I undertook

the present investigation of BECERRA-PENA.

     5.    Based on my training and experience, I know that the

United States Department of Homeland Security (“DHS”) maintains

Alien Registration Files (“A-files”) which contain immigration

records for aliens admitted to or found within the United

States.   Based on my review of many such A-files, I know that

they contain photographs, fingerprints, court records, and

records of deportations or removals relating to the alien for

whom DHS maintains the A-File.

     6.    On or about March 21, 2021, I obtained and reviewed

the DHS A-file A044 762 755, which is maintained for the subject

alien “LUIS MIGUEL BECERRA-PENA.”       The A-File contained the

following documents and information:

           a.    Photographs of the subject alien to whom DHS

A-File A044 762 755 corresponds.        I compared those photographs

to photographs taken of BECERRA-PENA at the time of his booking

into the Riverside County Jail on or about January 12, 2021.           I




                                    2
 Case 5:21-mj-00294-DUTY Document 1 Filed 04/21/21 Page 4 of 6 Page ID #:4



determined that the photographs in DHS A-file A044 762 755

depict BECERRA-PENA.

           b.    A Removal Order showing that BECERRA-PENA was

ordered removed from the United States to Mexico on April 13,

2011.

           c.    An executed I-205 Warrant of Removal/Deportation

indicating that BECERRA-PENA was officially removed and deported

from the United States on May 14, 2011.        I know from my training

and experience that an I-205 Warrant of Removal/Deportation is

executed each time a subject alien is removed and deported from

the United States by ICE (and its predecessor agency, INS) and

usually contains the subject’s photograph, signature, and

fingerprint.    The executed I-205 Warrant of Removal/Deportation

in BECERRA-PENA’s DHS A-file contain his photograph, signature,

and fingerprint.

           d.    A certified copy of conviction record, from the

Superior Court of the State of Georgia, County of Gwinnett, case

number 08-B-3319-9, showing that BECERRA-PENA was convicted on

or about July 6, 2009, of Sale of Cocaine, in violation of

O.C.G.A. Section 16-13-30(b), for which BECERRA-PENA was

sentenced to four years in prison.

           e.    A certified copy of conviction record, from the

Superior Court of the State of Georgia, County of Gwinnett, case

number 08-B-3319-9, showing that BECERRA-PENA was convicted on

or about July 6, 2009, of Sale of Marijuana, in violation of

O.C.G.A. Section 16-13-30(j), for which BECERRA-PENA was

sentenced to four years in prison.



                                    3
 Case 5:21-mj-00294-DUTY Document 1 Filed 04/21/21 Page 5 of 6 Page ID #:5



           f.     Various documents, in addition to the Warrant of

Removal/Deportation, indicating that BECERRA-PENA is a native

and citizen of Mexico.     These documents include: (i) a Final

Order of Deportation, dated April 13, 2011, ordering BECERRA-

PENA deported to Mexico; (ii) Record of Sworn Statement for

Reinstatement dated March 1, 2011 in which BECERRA-PENA admitted

that he is a citizen and native of Mexico; and (iii) a copy of

BECERRA-PENA’s birth certificate from Mexico.

     7.    On or about March 21, 2021, I reviewed the printouts

of the Criminal Identification Index (“CII”).         Based on my

training and experience, I know that the CII databases track and

record arrests and convictions of individuals according to an

individual’s CII number.     The CII printouts confirmed that

BECERRA-PENA had been convicted of the crimes reflected on the

documents contained in the DHS A-file described above.

     8.    On or about March 21, 2021, I reviewed the printouts

of ICE computer indices on BECERRA-PENA.        Based on my training

and experience, I know that the ICE computer indices track and

document each time an alien is deported from the United States

by ICE, was deported by the former INS, or is granted permission

to enter or re-enter the United States.        The ICE computer

indices confirmed that BECERRA-PENA had been deported on the

date indicated on the Warrant of Removal/Deportation found in

the DHS A-File.    The ICE computer indices further indicated that

BECERRA-PENA had not applied for or obtained permission from the

Attorney General or his designated successor, the Secretary of




                                    4
 Case 5:21-mj-00294-DUTY Document 1 Filed 04/21/21 Page 6 of 6 Page ID #:6



Homeland Security, to re-enter the United States legally since

BECERRA-PENA had last been deported.

     9.    Based on my review of BECERRA-PENA’s DHS A-file, I

have determined that his A-file does not contain any record of

him ever applying for, or receiving permission from, the

Attorney General or his designated successor, the Secretary of

Homeland Security, to legally re-enter the United States.           Based

on my training and experience, I know that such documentation is

required to re-enter the United States legally after

deportation, and that if such documentation existed, it would

ordinarily be found in the DHS A-file.

                             IV. CONCLUSION

     10.   Based on the foregoing, I submit that there is

probable cause to believe that BECERRA-PENA has violated Title

8, United States Code, Sections 1326(a) and (b)(2) (Illegal Re-

entry of a Deported or Removed Alien).


Attested to by the applicant,
ICE DO Carlos Martinez Jr., in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
                   21th day of
telephone on this ____
 April
_________, 2021.



UNITED STATES MAGISTRATE JUDGE
HON. SHERI PYM




                                    5
